DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 11/09/2020. This action also highlights what was discussed in the 11/09/2020 interview. In this action claim(s) 1, 3-6, 8, 10-13, 15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. No. 20150304367) and Link et al. (US Pub No. 20160063111) in further view of Moradi et al. (US Pub. No. 20140136554).  The Moradi et al. reference has been added to address generating a sorted order of the set of information classification labels based on a combination of registration information provided by the user and, for each information classification label in the sorted order of the set of information classification labels, a frequency with which the user has triggered recommendation information associated with the information classification label.
The action has been made non-final in order to provide the applicant with an opportunity to respond to the new 103 rejection and also to address the issues/concerns raised by the Office in the Remarks section below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 09, 2020 has been entered.



Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-1, 3-6, 8, 10-13, 15, 17-21 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of co-pending Application No. 16186209 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 10-12, 15, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. No. 20150304367) and Link et al. (US Pub No. 20160063111) in further view of Moradi et al. (US Pub. No. 20140136554).

Regarding claim 1, Chan et al. teaches a computer-implemented method, comprising:

associating, by a server of an online interaction platform, recommendation information with an information classification label, wherein a correspondence between the recommendation information and the information classification label is stored in a feature label database (See Chan et al. Paragraph 33 “associate various applicable metadata with the content”);

Delivering the recommendation information associated with the information classification label to a user (See Chan et al. Fig. 6 Steps 602 and 604);
Upon triggering of the recommendation information by a user, obtaining the information classification label associated with the recommendation information and a unique identifier associated with the user (See Chan et al. Fig. 6 Steps 602 and 604).  Chan et al. does not disclose upon triggering of a unique identifier associated with the user.
However, Link et al. upon triggering of the recommendation information by a user, obtaining the information classification label associated with the recommendation information and an unique identifier associated with the user (See Link et al. Paragraph 63 “information pertinent to the request (e.g., a unique identifier, one or more portions of the request, date and location information, etc.)”);
querying, by using the unique identifier, a user feature database to determine whether a correspondence between the information classification label and the unique identifier has been established (See Link et al. Paragraph 56 “query the service”); and
In response to determining that the correspondence is not established, establishing the correspondence between the information classification label and the unique identifier in the user feature database (See Link et al. Paragraph 39 “individual lists of text elements associated with each of the pieces of content”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Chan et al. (content personalization system) with Link et al. (recommender system).  This would have facilitated content tailoring by improving recommendations by factoring in a user’s behavior.  See Link et al. Paragraph 4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: recommendations.  
 Chan et al. as modified by Link et al. does not disclose generating a sorted order of the set of information classification labels based on a combination of registration information provided by the user and, for each information classification label in the set of information classification labels, a frequency with which the user has triggered recommendation information associated with the information classification label.


Identifying a set of information classification labels for which a correspondence has been established with the unique identifier in the user feature database (See Paragraph 51 “segments or stories that are classified as "jazz."”);

generating a sorted order of the set of information classification labels based on a combination of registration information provided by the user and, for each information classification label in the sorted order of the set of information classification labels, a frequency with which the user has triggered recommendation information associated with the information classification label (See Paragraph 51 “selected content collection is about jazz, the system 100 uses set logic to filter currently popular segments or stories that are classified as "jazz." The system 100 then uses set logic to compare this resultant ordered set of popular story candidates with the collaborative filtering recommendations to remove any recommendations from collaborative filtering which are not also in the resultant ordered set of popular stories” and Paragraph 79 “weighted score (or recommendation frequency)”);

selecting, from the sorted order of the set of information classification labels and based on the sorted order, a specified quantity of information classification labels, wherein the specified quantity is greater than one (See Paragraph 51 “selected content collection is about jazz, the system 100 uses set logic to filter currently popular segments or stories that are classified as "jazz." The system 100 then uses set logic to compare this resultant ordered set of popular story candidates with the collaborative filtering recommendations to remove any recommendations from collaborative filtering which are not also in the resultant ordered set of popular stories”);

selecting recommendation information to provide to the user based on the selected information classification labels (See Paragraph 51 “collaborative filter then selects the resulting list of rank-ordered story candidates for the given content collection”); and

Providing the selected recommendation information to a user device of the user (See Paragraph 81 “select editor-prioritized story candidates to send to the user's connected device 104”).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Chan et al. (content personalization system) and Link et al. (recommender system) with Moradi et al. (recommending timely digital content).  This would have facilitated content tailoring by improving recommendations by factoring in a user’s behavior.  See Moradi et al. Paragraphs 1-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: recommendations.  

The Chan et al. reference as modified by Link et al. and Moradi et al. teaches all the limitations of claim 1.  With respect to claim 3, Link et al. teaches the computer-implemented method of claim 1, wherein associating the recommendation information with the information classification label comprises:

determining a correspondence between the recommendation information and the information classification label, wherein the information classification label is used to reflect a classification category of the recommendation information (See Link et al. Paragraph 92, “a corresponding response sent by service 118 to client computer system 120, may be intercepted by gateway computer system 102. 

associating the recommendation information with the information classification label based on the determined correspondence (See Link et al. Paragraph 22, “session information may include a record of a user's query, records of prior queries to service 118 and other services, identification information for a user, and/or tracking information that can be used to associate a request sent to service 118 with a corresponding response received from service 118”).

The Chan et al. reference as modified by Link et al. and Moradi et al. teaches all the limitations of claim 1.  With respect to claim 4, Link et al. teaches the computer-implemented method of claim 1, wherein associating the recommendation information and the information classification label comprises:

Inserting data associated with the information classification label corresponding to the recommendation information in data associated with the recommendation information; or

Inserting, the information classification label corresponding to the recommendation information into a page displaying the recommendation information (See Link et al. Paragraph 20 “Classification database 110 stores themes and refinements created by theme creation program 106. Content analysis engine 104 can access classification database 110 to obtain stored themes and refinements”).

The Chan et al. reference as modified by Link et al. teaches all the limitations of claim 1.  With respect to claim 5, Link et al. teaches the computer-implemented method of claim 1, wherein the online interaction platform is configured to deliver the recommendation information to the user, and wherein 


Regarding claim 8, Chan et al. teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:

associating, by a server of an online interaction platform, recommendation information with an information classification label, wherein a correspondence between the recommendation information and the information classification label is stored in a feature label database (See Chan et al. Paragraph 33 “associate various applicable metadata with the content”);

Delivering the recommendation information associated with the information classification label to a user (See Chan et al. Fig. 6 Steps 602 and 604);
Upon triggering of the recommendation information by a user, obtaining the information classification label associated with the recommendation information and a unique identifier associated with the user (See Chan et al. Fig. 6 Steps 602 and 604).  Chan et al. does not disclose upon triggering of the recommendation information by a user, obtaining the information classification label associated with the recommendation information and a unique identifier associated with the user.
an unique identifier associated with the user (See Link et al. Paragraph 63 “information pertinent to the request (e.g., a unique identifier, one or more portions of the request, date and location information, etc.)”);
querying, by using the unique identifier, a user feature database to determine whether a correspondence between the information classification label and the unique identifier has been established (See Link et al. Paragraph 56 “query the service”); and
In response to determining that the correspondence is not established, establishing the correspondence between the information classification label and the unique identifier in the user feature database (See Link et al. Paragraph 39 “individual lists of text elements associated with each of the pieces of content”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Chan et al. (content personalization system) with Link et al. (recommender system).  This would have facilitated content tailoring.  See Link et al. Paragraph 4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: query rewriting.  The close relation between both of the references highly suggest an expectation of success.
Chan et al. as modified by Link et al. does not disclose generating a sorted order of the set of information classification labels based on a combination of registration information provided by the user and, for each information classification label in the set of information classification labels, a frequency with which the user has triggered recommendation information associated with the information classification label.
However, Moradi et al. teaches receiving a recommendation request (See Paragraph 5 “receiving a request for a digital content recommendation”);

Identifying a set of information classification labels for which a correspondence has been established with the unique identifier in the user feature database (See Paragraph 51 “segments or stories that are classified as "jazz."”);

generating a sorted order of the set of information classification labels based on a combination of registration information provided by the user and, for each information classification label in the sorted order of the set of information classification labels, a frequency with which the user has triggered recommendation information associated with the information classification label (See Paragraph 51 “selected content collection is about jazz, the system 100 uses set logic to filter currently popular segments or stories that are classified as "jazz." The system 100 then uses set logic to compare this resultant ordered set of popular story candidates with the collaborative filtering recommendations to remove any recommendations from collaborative filtering which are not also in the resultant ordered set of popular stories” and Paragraph 79 “weighted score (or recommendation frequency)”);

selecting, from the sorted order of the set of information classification labels and based on the sorted order, a specified quantity of information classification labels, wherein the specified quantity is greater than one (See Paragraph 51 “selected content collection is about jazz, the system 100 uses set logic to filter currently popular segments or stories that are classified as "jazz." The system 100 then uses set logic to compare this resultant ordered set of popular story candidates with the collaborative filtering recommendations to remove any recommendations from collaborative filtering which are not also in the resultant ordered set of popular stories”);



Providing the selected recommendation information to a user device of the user (See Paragraph 81 “select editor-prioritized story candidates to send to the user's connected device 104”).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Chan et al. (content personalization system) and Link et al. (recommender system) with Moradi et al. (recommending timely digital content).  This would have facilitated content tailoring by improving recommendations by factoring in a user’s behavior.  See Moradi et al. Paragraphs 1-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: recommendations.  


With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.



One or more computers (See Chan et al. Fig. 10); and

one or more computer memory devices interoperable coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (See Chan et al. Fig. 10), perform one or more operations comprising:

associating, by a server of an online interaction platform, recommendation information with an information classification label, wherein a correspondence between the recommendation information and the information classification label is stored in a feature label database (See Chan et al. Paragraph 33 “associate various applicable metadata with the content”);

Delivering the recommendation information associated with the information classification label to a user (See Chan et al. Fig. 6 Steps 602 and 604);
Upon triggering of the recommendation information by a user, obtaining the information classification label associated with the recommendation information and a unique identifier associated with the user (See Chan et al. Fig. 6 Steps 602 and 604).  Chan et al. does not disclose upon triggering of the recommendation information by a user, obtaining the information classification label associated with the recommendation information and a unique identifier associated with the user.
However, Link et al. upon triggering of the recommendation information by a user, obtaining the information classification label associated with the recommendation information and an unique identifier associated with the user (See Link et al. Paragraph 63 “information pertinent to the request (e.g., a unique identifier, one or more portions of the request, date and location information, etc.)”);
querying, by using the unique identifier, a user feature database to determine whether a correspondence between the information classification label and the unique identifier has been established (See Link et al. Paragraph 56 “query the service”); and
In response to determining that the correspondence is not established, establishing the correspondence between the information classification label and the unique identifier in the user feature database (See Link et al. Paragraph 39 “individual lists of text elements associated with each of the pieces of content”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Chan et al. (content personalization system) with Link et al. (recommender system).  This would have facilitated content tailoring.  See Link et al. Paragraph 4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: recommender systems.  The close relation between both of the references highly suggest an expectation of success.
Chan et al. as modified by Link et al. does not disclose generating a sorted order of the set of information classification labels based on a combination of registration information provided by the user and, for each information classification label in the set of information classification labels, a frequency with which the user has triggered recommendation information associated with the information classification label.
However, Moradi et al. teaches receiving a recommendation request (See Paragraph 5 “receiving a request for a digital content recommendation”);



generating a sorted order of the set of information classification labels based on a combination of registration information provided by the user and, for each information classification label in the sorted order of the set of information classification labels, a frequency with which the user has triggered recommendation information associated with the information classification label (See Paragraph 51 “selected content collection is about jazz, the system 100 uses set logic to filter currently popular segments or stories that are classified as "jazz." The system 100 then uses set logic to compare this resultant ordered set of popular story candidates with the collaborative filtering recommendations to remove any recommendations from collaborative filtering which are not also in the resultant ordered set of popular stories” and Paragraph 79 “weighted score (or recommendation frequency)”);

selecting, from the sorted order of the set of information classification labels and based on the sorted order, a specified quantity of information classification labels, wherein the specified quantity is greater than one (See Paragraph 51 “selected content collection is about jazz, the system 100 uses set logic to filter currently popular segments or stories that are classified as "jazz." The system 100 then uses set logic to compare this resultant ordered set of popular story candidates with the collaborative filtering recommendations to remove any recommendations from collaborative filtering which are not also in the resultant ordered set of popular stories”);



Providing the selected recommendation information to a user device of the user (See Paragraph 81 “select editor-prioritized story candidates to send to the user's connected device 104”).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Chan et al. (content personalization system) and Link et al. (recommender system) with Moradi et al. (recommending timely digital content).  This would have facilitated content tailoring by improving recommendations by factoring in a user’s behavior.  See Moradi et al. Paragraphs 1-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: recommendations.  

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.



The Chan et al. reference as modified by Link et al. teaches all the limitations of claim 1.  With respect to claim 21, Link et al. teaches the computer-implemented method of claim 1, wherein generating the sorted order of the set of information classification labels comprises positioning a particular information classification label in the sorted order based on a match between the particular information classification label and the registration information (See Paragraph 51 “collaborative filter then selects the resulting list of rank-ordered story candidates for the given content collection”).

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. No. 20150304367) and Link et al. (US Pub No. 20160063111) and Moradi et al. (US Pub. No. 20140136554) in further view of Gieseke et al. (US Pub. No. 20130080435).

The Chan et al. reference as modified by Link et al. and Moradi et al. teaches all the limitations of claim 5.  With respect to claim 6, Chan et al. as modified by Link et al. does not disclose wherein the user triggers different recommendation information that is associated with a plurality of information classification labels.
However, Gieseke et al. teaches all the limitations of claim 5.  With respect to claim 6, Link et al. teaches the computer-implemented method of claim 5, wherein the user triggers different recommendation information that is associated with a plurality of information classification labels, and wherein the plurality of information classification labels are sorted based on registration information used by the user to register the login account (See Gieseke et al. Paragraph 28 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Chan et al. (content personalization system) and Link et al. (recommender system) with Gieseke et al. (content management).  This would have facilitated content tailoring.  See Gieseke et al. Paragraph 1.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: recommender systems.  

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 6, because claim 20 is substantially equivalent to claim 6.

Response to Arguments
A terminal disclaimer may be effective to overcome a provisional nonstatutory double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 201300166564 is directed to PROVIDING INFORMATION RECOMMENDATIONS BASED ON DETERMINED USER GROUPS:   [0021] In response to receiving an indication (e.g., from device 102) to recommend product information to the user, recommendation server 110 selects product information to recommend based on the user group to which the user belongs. As will be further described below, in the event that recommendation server 110 determines that the user is associated with the demand-focused user group, recommendation server 110 determines clustered product information to recommend to the user. Clustered product information includes portions of product information determined from the product categories using at least the action record information associated with the user. In some embodiments, a cluster of product information associated with a product category includes less than all of the information included in the product category. Otherwise, in the event that recommendation server 110 determines that the user is associated with the demand-dispersed user group, recommendation server 110 uses known information recommendation techniques to recommend information to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS E ALLEN/Examiner, Art Unit 2154